Citation Nr: 0025468	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to nonservice-connected death burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was not in receipt of service-connected 
disability compensation at any time.

3.  In November 1994, the veteran was awarded a nonservice-
connected (NSC) disability pension, at the housebound rate, 
effective in October 1994.

4.  Notice of termination of the veteran's NSC pension was 
provided November 20, 1997.

5.  The veteran died on November [redacted], 1997.

6.  The veteran did not have a claim pending at the time of 
his death.

7.  The veteran was not hospitalized at a VA facility at the 
time of his death and is not shown to have been otherwise 
hospitalized by VA, as defined by regulation, at the time of 
his death.


CONCLUSION OF LAW

The claim for entitlement to nonservice-connected death 
burial benefits lacks legal merit.  38 U.S.C.A. §§ 2302, 2303 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1940 to 
November 1946.  He was originally awarded a nonservice-
connected (NSC) pension, at the housebound rate, in November 
1994, with an effective date in October 1994.  The payments 
continued in effect until November 1997.  He was not in 
receipt of compensation for a service-connected disability at 
any time.

The claims file reflects that the veteran continued to 
receive his NSC pension, at the housebound rate, until 1997.  
The claims file also indicates that the veteran was found to 
be in an overpayment status in 1996 because he continued to 
receive benefits at the "with spouse" rate after his wife 
had died.  The veteran requested a waiver of his debt but 
this was denied in July 1996.  

There is no further correspondence from either the RO or 
veteran contained in the claims file until a Report of 
Contact, dated in December 1997, reporting the veteran's 
death in November 1997 was received from the veteran's son, 
who is the appellant.

The appellant submitted his claim for nonservice-connected 
death benefits in December 1997.  The death certificate 
reflected that the veteran died at a private medical center 
on November [redacted], 1997, and was interred at a memorial park.  
The VA Form 21-530, Application for Burial Benefits, 
reflected that the veteran was buried in a private family 
cemetery.  However, a subsequent statement from the 
appellant, dated in April 1999, indicates that the veteran's 
cremated remains were disposed of at sea.

The claim was denied because the veteran did not satisfy any 
of the required criteria found at 38 C.F.R. § 3.1600 (1999).  
The appellant expressed his disagreement with the denial in 
March 1998.  A statement of the case (SOC) was issued in 
November 1998.  

In a statement received in November 1998 from the veteran's 
private physician, it was indicated that the veteran had been 
his patient from 1991 until shortly before his death in 
November 1997.  For the six to eight months before the 
veteran's death, the appellant was demented due to hypoxemia 
and recurrent strokes.  The physician stated that the veteran 
was incapable of filling out paperwork or acting on his own 
behalf with respect to decision-making.

In a statement dated in November 1998, the appellant's 
representative acknowledged that the veteran had received an 
EVR that he failed to return to the RO.  The representative 
alleged that the veteran was mentally incompetent to respond 
to the request to complete the EVR.

The appellant presented testimony in favor of his claim in 
January 1999.  The appellant testified that he felt the 
veteran's physical and mental condition had continuously 
deteriorated since 1995.  He said the veteran would be 
confused.  The appellant further testified that he found 
delinquencies in the veteran's accounts after he had passed 
away.  

A letter from the appellant, dated in January 1998, but 
associated with the claims file in April 1999, reflects that 
the veteran did not keep up with paperwork during the last 
two years of his life.  The appellant said that the veteran 
let several insurance policies expire as well as his VA 
pension.  

The appellant's representative submitted a VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
dated in March 2000.  The representative acknowledged that 
the veteran was given notice, dated March 31, 1997, that his 
NSC pension benefits were being suspended for failure to file 
an EVR for 1996.  The representative further acknowledged 
that a termination notice was mailed to the veteran on 
November 20, 1997.  

II.  Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (1999).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt 
of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's 
death, and (i) In the case of an original claim there 
is sufficient evidence of record to have supported an 
award of compensation or pension effective prior to 
the date of the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient prima facie 
evidence of record on the date of the veteran's death 
to indicate that the deceased would have been 
entitled to compensation or pension prior to date of 
death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, 
(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and (ii) 
That there are not available sufficient resources in 
the veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in §3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) 
are met; or

(3) The veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at time of 
discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official 
service department record showing that the veteran 
was discharged or released from service for 
disability incurred in line of duty will be accepted 
for determining entitlement to the plot or interment 
allowance notwithstanding that the Department of 
Veterans Affairs has determined, in connection with a 
claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery 
or other cemetery under the jurisdiction of the 
United States.  38 U.S.C.A. § 2303 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1600(f) (1999).

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

In regard to nonservice-connected death burial benefits, the 
veteran was not in receipt of compensation or pension 
benefits as reflected above.  The veteran's pension benefits 
had been terminated because of his failure to submit an EVR.  
This has been acknowledged by both the appellant and his 
representative.  There was no claim pending, either original 
or reopened, at the time of the veteran's death.  

Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  In addition, the appellant 
claimed his body and has paid the burial and funeral 
expenses.  Entitlement to burial benefits under 38 C.F.R. § 
3.1600(b)(3) is thus not warranted.  Finally, the veteran was 
not hospitalized by VA at the time of his death.  38 C.F.R. § 
3.1600(c).

The appellant has maintained that prior to his death, the 
veteran had become incapable of filling out paperwork.  A 
statement from the veteran's private physician opined that 
the veteran was demented in the months prior to his death.  
However, there is no evidence associated with the file, which 
would indicate that an attempt had been made to provide with 
veteran with a fiduciary to handle his funds or his 
paperwork.   

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law provides for 
payment of burial benefits only under the above specified 
conditions.  In this case, those conditions have not been 
met.  Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Regrettably, the claim must be denied for lack of legal 
merit.

Likewise, entitlement to a plot allowance must be denied as a 
matter of law because the veteran is not eligible for a 
burial allowance, he was not discharged from active duty for 
a disability incurred or aggravated in the line of duty, and 
the provisions of 38 C.F.R. § 3.1604(d)(1) have not been met 
(see Application for Burial Benefits, questions 12 to 14, 
received on December 17, 1997).  Accordingly, a plot 
allowance must be denied as a matter of law.


ORDER

The appellant's claim for entitlement to nonservice-connected 
death burial benefits is denied.



		
RENÉE M. PELLETIER
Veterans Law Judge


 

